Citation Nr: 0418094	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  00-19-433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for sinusitis secondary to 
service-connected status post fracture, nasal bone.  



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to service 
connection for sinusitis secondary to service-connected 
status post fracture, nasal bone.  The veteran appealed to 
the Board, which remanded the case in May 2001 for additional 
development.  Following the requested development, the RO in 
January 2002 continued its denial of the claimed benefit.  In 
a decision dated in July 2002, the Board denied the veteran's 
claim.  

The veteran filed a timely appeal of the Board's July 2002 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in April 2003, the Court 
granted the joint motion of the parties, vacated the Board's 
decision and remanded the case to the Board for further 
proceedings consistent with the joint motion.  Copies of the 
Court's Order and the joint motion of the parties have been 
placed in the claims file.  

In March 2004, the Board wrote to the attorney-representative 
and afforded her the opportunity to submit additional 
argument and evidence in support of the appeal.  She 
subsequently submitted additional evidence, which was 
received at the Board in June 2004.  That evidence has been 
associated with the record.  

In a statement dated in August 2003, the attorney-
representative noted an enclosed medical article that 
indicated that most individuals with chronic sinusitis have 
associated rhinitis.  She therefore claimed service 
connection for chronic rhinitis and "all conditions related 
thereto."  This issue has not been adjudicated or developed 
for appellate review and is referred to the RO for action 
deemed appropriate.  The Board in May 2001 found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for allergic rhinitis in 
May 2001.  


REMAND

The joint motion concluded that VA had not satisfied the 
notice provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  The joint 
motion states that the Board had not provided adequate 
reasons and bases for its finding that the duty to notify 
under the VCAA had been satisfied in this case and to ensure 
compliance therewith.  The joint motion notes that although 
the Board addressed the VCAA, it did not adequately discuss 
the duty to notify under 38 U.S.C.A. § 5103(a) (West 2002).  
The joint motion states that the record contained no 
indication that the veteran was notified of what specific 
information was needed to substantiate his claim.  Moreover, 
there was no indication that he was notified as to what 
portion of the evidence, if any, he was to submit and what 
portion VA would attempt to obtain on his behalf, pursuant to 
the holdings in Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002), and Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  

Since the Board's decision in July 2002, he or his attorney-
representative has submitted evidence, including a number of 
medical articles, to suggest that sinusitis can develop as a 
result of facial trauma.  In addition, lay statements have 
recently been received indicating that the veteran did not 
have any nasal or sinus problems prior to service.  The 
record does not show that the veteran has waived initial RO 
consideration of any of this evidence.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In a statement dated in July 2003, moreover, the 
attorney-representative requested that the veteran be 
afforded a VA examination that took into account the 
veteran's prior medical treatment.  In addition, the 
attorney-representative noted in a statement of August 2003 
that the veteran was undergoing treatment by two private 
physicians for chronic nasal problems.  

The Board concludes that in addition to obtaining identified 
treatment records and allowing the RO to consider initially 
the recently received evidence, a VA 


examination is needed to resolve the medical question 
presented by this appeal in light of the medical articles 
submitted by the veteran.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, this case is REMANDED to the RO through the 
Appeals Management Center (AMC) in Washington, D.C., for the 
following action:  

1.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA.  The RO's notice should comply with 
the notification requirements of
38 U.S.C.A. § 5103(a) with respect to the 
claim currently in appellate status.  The 
VCAA notice should indicate which portion 
of the information and evidence, if any, 
necessary to substantiate the claims 
should be provided by the veteran and 
which portion, if any, VA will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi; Charles v. Principi, supra.  

2.  The RO should obtain and associate 
with the claims folder all pertinent 
treatment records of the veteran from the 
two physicians whose names and addresses 
are set forth on the attorney-
representative's letter to the Board 
dated August 12, 2003.  Medical releases 
for these two physicians are of record.  
In addition, the RO should obtain and 
associate with the record all pertinent 
VA treatment records of the veteran since 
August 2000, as well as treatment records 
of the veteran from William Beaumont Army 
Medical Center, Fort Bliss, Texas, in 
1978 or 1979.  The veteran indicates that 
the Army treatment records show inpatient 
treatment.  

3.  After pertinent records have been 
received, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 


nature and extent of any current 
sinusitis found to be present.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner is requested to review the 
record, including the medical articles 
submitted by the attorney-representative, 
and render an opinion as to whether it is 
at least as likely as not (50 percent 
probability) that any current sinusitis 
resulted from the veteran's service-
connected status post fracture, nasal 
bone.  A rationale should be provided for 
any opinions expressed.  

4.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued that addresses all 
relevant evidence received since the 
supplemental statement of the case issued 
in January 2002.  The veteran and his 
attorney-representative should then be 
provided with an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


